UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6993


UNITED STATES OF AMERICA,

                      Plaintiff - Appellee,

          v.

PERRY ROGER SHIPPY,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:09-cr-00023-MR-DLH-10; 1:13-cv-00038-MR)


Submitted:   August 27, 2015                 Decided:   September 1, 2015


Before GREGORY, AGEE, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Perry Roger Shippy, Appellant Pro Se.        Amy Elizabeth Ray,
Assistant United States Attorney, Jill Westmoreland Rose, OFFICE
OF THE UNITED STATES ATTORNEY, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Perry Roger Shippy seeks to appeal the district court’s

order    denying     relief      on    his    28    U.S.C.   § 2255      (2012)     motion.

The order is not appealable unless a circuit justice or judge

issues      a      certificate          of        appealability.             28     U.S.C.

§ 2253(c)(1)(B) (2012).               A certificate of appealability will not

issue     absent     “a       substantial      showing       of    the    denial     of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by       demonstrating        that   reasonable     jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El      v.    Cockrell,     537 U.S. 322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                            Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Shippy has not made the requisite showing.                        Accordingly, we deny

a     certificate        of     appealability         and    dismiss       the      appeal.

We dispense      with     oral     argument        because    the    facts    and    legal




                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3